Citation Nr: 0523401	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1995 to June 1999.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which, in part, denied service connection for a right 
shoulder disability.  

In March 2004, the Board promulgated a decision which, in 
part, denied service connection for a right shoulder 
disability, and he appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
March 2005, the Court granted a joint motion to vacate and 
remand the March 2004 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the claim.  

Subsequent to the Order of the Court, the veteran submitted 
additional evidence, including lay statements from his 
mother, who described his health prior to service; from a 
fellow serviceman who was present when he injured his right 
shoulder in service; and from a private family physician who 
related his current shoulder problems to service.  The 
veteran requested that the claim be remanded to the RO for 
consideration of the additional evidence.  



In light of the veteran's request and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or private, who treated him 
for any right shoulder problems since 
2002.  After securing the necessary 
release(s), the RO should attempt to 
obtain all records not already associated 
with the claims file.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and, if feasible, date of onset 
of any identified right shoulder 
disability.  The claims folder must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies are to be performed.  
If a right shoulder disability is 
identified, the physician should offer an 
opinion as to whether it is at least as 
likely as not that it was first 
manifested in service or is otherwise 
related to military service.  

The physician should provide a complete 
rationale for any opinion or conclusion; 
any opinion should be supported by 
reference to specific medical records on 
file.  If the physician is only able to 
theorize or speculate as to this matter, 
it should be so stated.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


